DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 112(a) is withdrawn in view of Applicant’s amendments replacing “consisting essentially of“ with “comprising”.

The rejection under section 112(b) is withdrawn in view of Applicant’s amendments and remarks in connection with this rejection.

The rejection under double patenting is withdrawn in view of the Terminal Disclaimer filed in relation to this rejection.


The claims have been amended to include open language, i.e., “comprising”.  The following is a new ground of rejection, necessitated by this amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over:
U.S. Patent No. 6,071,544 to Sunvold (Sunvold); or 
“Smilla Light", Available from: ww.zooplus.com 8 Jul 2015, downloaded 5 December 2015 from https://web.archive.Org/web/20150708212250/http://www. zooplus.co.uk/shop/cats/supplements_specialty_cat_food/cat_diet_foods/dry_cat_diet_foods/221597, 3 pp. (Smilla); or
WO 2010/009478 (WO 478); or
WO 03/101224 (WO 224);
all in view of:
Nasteska et al., Diabetes. 2014 Jul;63(7):2332-43 (Nasteska); and
Dozier et al., Nutrient Composition of Feed-Grade and Pet-Food-Grade Poultry By-Product Meal (2003) (Dozier): and 
Aldrich, USA poultry meal: quality issues and concerns in pet foods, 2007, downloaded from the internet on 6/11/2018 from https://en.engormix.com/feed-machinery/articles/poultry-meal-in-pet-foods-t33667.htm (Aldrich); and 
PHYSIOLOGY AND PHARMACOLOGY OF DIABETES THERAPIES IN THE CAT: INSULIN DETEMIR, INSULIN GLARGINE, EXENATIDE AND THE INCRETIN EFFECT; Dissertation by Chen Gilor, University of Illinois at Urbana-Champaign, 2010 (Dissertation).


Cat foodstuffs with the recited amounts of protein and fat are commonplace, see the primary references:
 Sunvold: A dietary composition is provided for promoting healthy weight loss in cats which contains, on a dry matter basis, from about 0.2 to 1.5% by weight fatty acids (Abstract).

    PNG
    media_image1.png
    64
    340
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    351
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    301
    342
    media_image3.png
    Greyscale

See also column 13 (“…a 25 to 30% weight loss can be accomplished without any overt signs of developing feline hepatic lipidosis as long as the composition contains a high quality protein, includes the preferred amounts of long chain fatty acids, and is fortified with vitamins and micro-minerals…”).
Smilla: 
    PNG
    media_image4.png
    79
    666
    media_image4.png
    Greyscale


WO 478, page 3:

    PNG
    media_image5.png
    655
    496
    media_image5.png
    Greyscale

Pages 35 and 36:

    PNG
    media_image6.png
    466
    525
    media_image6.png
    Greyscale

       
    PNG
    media_image7.png
    99
    482
    media_image7.png
    Greyscale


WO 224:

    PNG
    media_image8.png
    455
    638
    media_image8.png
    Greyscale

The difference between the method set forth in the rejected claims and the disclosure of the primary references is that the references fail to explicitly teach the step of measuring the level of glucose-dependent insulinotropic polypeptide (GIP) in a blood sample from the cat before and after feeding the foodstuff:

    PNG
    media_image9.png
    165
    655
    media_image9.png
    Greyscale

However, it is for that proposition that the examiner joins Nasteska.  Specifically, the reference teaches that a reduction in GIP is indicative of obesity mitigation and lessens insulin resistance, See Abstract (“GIP-reduced mice demonstrate that partial reduction of GIP does not extensively alter glucose tolerance, but it alleviates obesity and lessens the degree of insulin resistance under HFD conditions, suggesting a potential therapeutic value.”).  See also page 2341, right column (“In conclusion, our data suggest that the reduction of GIP secretion in vivo confirms the potent role of GIP in insulin secretion and leads to reduced obesity and reduced insulin resistance in HFD conditions without severely impairing glucose homeostasis and without disrupting the role of GIP in bone formation.”).
In this way, those of ordinary skill could have applied the step of testing GIP levels in the manner required for the purposes of monitoring body fat or weight.  Specifically, the primary references teach the processes for feeding cats foodstuffs with the recited ratios of protein and fat.  Nasteska is added for the proposition that monitoring GIP levels is applicable to this process for the purpose of monitoring obesity.  Since Nasteska teaches that the particular known technique of monitoring GIP levels was recognized as part of the ordinary capabilities of one skilled in the art, those of ordinary skill would have recognized that applying the known technique to feline diets would have yielded predictable results.  Accordingly, measuring the level of glucose-dependent insulinotropic polypeptide (GIP) in a blood sample from the cat for the purposes of monitoring obesity would have been prima facie obvious.
The claims require that the foodstuff include particular amino acids and fatty acids.  It is for that proposition that the examiner joins Dozier and Aldrich, both demonstrating that these nutrients are necessarily in the diets set forth by the secondary references.  For example, poultry meal includes the following amino acid and fatty acids, as required by the amended claims:
Aldrich: “Chicken fat is comprised of 65.6% mono- and polyunsaturated fatty acids with 37.3% as oleic and 19.5% as linoleic compared to turkey fat with 66% as monoand poly-unsaturated fatty acids and 35.9% as oleic and 21.2% as linoleic (USDA-ARS, 2003),
Dozier:

    PNG
    media_image10.png
    516
    572
    media_image10.png
    Greyscale

In this manner, the recited amino and fatty acids are invariably a part of the recited foodstuff.  Moreover, as outlined above, Nasteska provides the requisite reason and expectation of success of measuring GIP.  Accordingly, the steps of feeding the recited foodstuffs and measuring post-prandial GIP would have been well within the purview, based on the combined references, and therefore, prima facie obvious.
Moreover, measuring post-prandial GIP levels in cats to determine the effects of feedstuffs is well known.  See for example Dissertation at pages 110+:

    PNG
    media_image11.png
    833
    597
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    540
    619
    media_image12.png
    Greyscale

In this manner, the Dissertation teaches that the particular known technique of monitoring post-prandial GIP levels in cats in response to different foods was recognized as part of the ordinary capabilities of one skilled in the art.  As demonstrated above, the foodstuffs recited in the claims are known, and those of ordinary skill could have tested cats, after consumption of these known foodstuffs, in the manner disclosed by the Dissertation, for the purpose of determining post prandial GIP levels in response to these foodstuffs, and with a reasonable expectation of success.  Moreover, the results of these tests would have been an invariable aspect of this process.  Therefore, feeding cats the recited foodstuffs and measuring and evaluating GIP post-prandial levels, would have been prima facie obvious.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Also, Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/24/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642